Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano,
  163465(22)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  ANTONIO VALLIN BRIDGES,                                                                                               Justices
           Plaintiff-Appellant,
                                                                      SC: 163465
  v                                                                   COA: 356885
  PAROLE BOARD,
             Defendant-Appellee.
  ______________________________________/

        On order of the Chief Justice, the motion to waive fees is DENIED because MCL
  600.2963 requires that a prisoner pursuing a civil action be liable for filing fees.

          Appellant is not required to pay an initial partial fee. However, for the appeal to
  continue, appellant must, within 21 days of the date of this order, submit a copy of this
  order and refile the copy of the pleading returned with this order as acknowledgement of
  his responsibility to pay the $375.00 filing fee. MCL 600.2963. Failure to do so will result
  in the appeal being administratively dismissed.

         If appellant timely complies with this order, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $375.00. That amount shall then be
  remitted to this Court.

          Appellant may not file a new civil action or appeal in this Court until the filing fee
  in this case is paid in full. MCL 600.2963(8).

         The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   August 24, 2021

                                                                                Clerk